                      Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 1 of 11


               1                                                         The Honorable Ricardo S. Martinez
                                                                          Chief United States District Judge
               2

               3

               4

               5

               6

               7
                                          UNITED STATES DISTRICT COURT
               8                         WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
               9

           10

           11                                                CASE NO. 2:17-CV-00218-RSM-JPD
           12      DANIEL RAMIREZ MEDINA,
                                                             REPLY IN SUPPORT OF PLAINTIFF’S
           13                       Plaintiff,               MOTION FOR LEAVE TO FILE A THIRD
                                                             AMENDED COMPLAINT
           14                 v.
                   U.S. DEPARTMENT OF HOMELAND               Noted for Consideration: April 12, 2019
           15      SECURITY; U.S. IMMIGRATION AND
                   CUSTOMS ENFORCEMENT; and U.S.
           16      CITIZENSHIP AND IMMIGRATION
                   SERVICES.
           17
                                    Defendants.
           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28

                   REPLY IN SUPPORT OF MOTION FOR LEAVE TO                      Counsel Listed on Pages I and II
Gibson, Dunn &     FILE A THIRD AMENDED COMPLAINT
Crutcher LLP       Case No. 2:17-cv-00218-RSM-JPD
                       Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 2 of 11


               1   Attorneys for Plaintiff
                   PUBLIC COUNSEL
               2   MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
                    mrosenbaum@publiccounsel.org
               3   JUDY LONDON (CA SBN 149431), pro hac vice
                    jlondon@publiccounsel.org
               4   KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
                    keidmann@publiccounsel.org
               5   610 South Ardmore Avenue
                   Los Angeles, CA 90005
               6   Telephone: (213) 385-2977
                   Facsimile: (213) 385-9089
               7

               8   GIBSON, DUNN & CRUTCHER LLP
                   THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
               9    tboutrous@gibsondunn.com
                   KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
           10       kmarquart@gibsondunn.com
                   NATHANIEL L. BACH (CA SBN 246517), pro hac vice
           11       nbach@gibsondunn.com
                   333 South Grand Avenue
           12      Los Angeles, CA 90071-3197
                   Telephone: (213) 229-7000
           13      Facsimile: (213) 229-7520
           14
                   ETHAN D. DETTMER (CA SBN 196046), pro hac vice
           15       edettmer@gibsondunn.com
                   555 Mission Street
           16      San Francisco, CA 94105
                   Telephone: (415) 393-8200
           17      Facsimile: (415) 393-8306
           18
                   ERWIN CHEMERINSKY (DC SBN 289330; IL SBN 3122596), pro hac vice
           19       echemerinsky@law.berkeley.edu
                   University of California, Berkeley School of Law
           20      *Affiliation for identification purposes only
                   215 Boalt Hall
           21      Berkeley, CA 94720-7200
                   Telephone: (510) 642-6483
           22

           23

           24

           25

           26
           27

           28
                   REPLY IN SUPPORT OF MOTION FOR LEAVE TO                    Counsel Listed on Pages I and II
                   FILE A THIRD AMENDED COMPLAINT
Gibson, Dunn &     Case No. 2:17-cv-00218-RSM-JPD
Crutcher LLP                                                 I
                       Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 3 of 11


               1   LEAH M. LITMAN (DC SBN 1016310), pro hac vice
                     llitman@law.uci.edu
               2   University of California, Irvine School of Law
                   *Affiliation for identification purposes only
               3   401 East Peltason Drive
                   Educ 1095
               4   Irvine, CA 92697
                   Telephone: (949) 824-7722
               5

               6   LAURENCE H. TRIBE (MA SBN 126736; CA SBN 039441), pro hac vice
                    larry@tribelaw.com
               7   Harvard Law School
                   *Affiliation for identification purposes only
               8   1575 Massachusetts Avenue
                   Cambridge, MA 02138
               9   Telephone: (617) 495-1767
           10
                   ELIZABETH HAWKINS (SBN 43187)
           11       ehawkins@hawkinsimmigration.com
                   Hawkins Law Group
           12      17544 Midvale Avenue, Suite 301
                   Shoreline, WA 98133
           13      Telephone: (206) 728-4220
                   Facsimile: (206) 973-5326
           14

           15      IMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC
                   LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
           16       lcortes@ia-lc.com
                   19309 68th Avenue South, Suite R-102
           17      Kent, WA 98032
                   Telephone: (253) 872-4730
           18      Facsimile: (253) 237-1591
           19
                   NORTHWEST IMMIGRANT RIGHTS PROJECT
           20      MATT ADAMS (SBN 28287)
                    matt@nwirp.org
           21      615 Second Ave., Suite 400
                   Seattle, WA 98104
           22      Telephone: (206) 957-8611
           23

           24

           25

           26
           27

           28

                   REPLY IN SUPPORT OF MOTION FOR LEAVE TO                    Counsel Listed on Pages I and II
Gibson, Dunn &     FILE A THIRD AMENDED COMPLAINT
Crutcher LLP       Case No. 2:17-cv-00218-RSM-JPD
                                                             II
                        Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 4 of 11


               1           Defendants’ opposition brief tries to whitewash their history of abuse toward Mr. Ramirez,
               2   and avoid the consequences of their years-long campaign to unlawfully deny him DACA status.
               3   Defendants make three arguments for why amendment should be denied. Each fails. The federal
               4   policy favoring liberal amendment only underscores their failure.
               5           First, nothing about Mr. Ramirez’s claims is moot; to the contrary, unless and until the
               6   government ceases its vindictive and unlawful campaign to strip him of his DACA status, his claims
               7   challenging those efforts remain live controversies.
               8           Second, neither law nor logic support Defendants’ claim that Mr. Ramirez must bring a new
               9   and separate action to challenge the government’s latest misconduct. To the contrary, Defendants’
           10      latest unlawful action against Mr. Ramirez is part of the same continued campaign: Defendants’
           11      history of granting, then renewing, then attempting three times to unlawfully strip his DACA is
           12      centrally relevant to this case. And it is vastly more efficient for the parties and the Court to permit
           13      amendment with this shared factual history. Defendants’ argument that a new administrative record
           14      (“AR”) is needed is a thinly veiled attempt to bury the damaging March 20, 2018 internal USCIS
           15      email that confirms Mr. Ramirez was “NOT” “a known or suspected gang member” nor “an EPS
           16      concern,” Ex. A to TAC, Dkt. 140-1 at 46, even as the government told this Court the opposite. And
           17      Defendants’ claim of supposed “prejudice”—that they will need to supplement the AR—is not
           18      supported, particularly compared to the prejudice to Mr. Ramirez from the government’s actions.
           19              Third, this Court has already rejected Defendants’ claim that it lacks jurisdiction. Mr.
           20      Ramirez’s Motion is the type of routine request for leave to amend that is freely granted, and this
           21      Court should permit the filing of the proposed TAC.
           22      A. The Claims in The Proposed TAC Are Not Moot.
           23              Defendants argue that Mr. Ramirez’s claims are moot to the extent they are based on the
           24      government’s misconduct in the April 2018 Notice of Intent to Terminate (“NOIT”). Opp. 3.1 But
           25      that misconduct—issuing the NOIT based upon the lie that Mr. Ramirez is a gang member—
           26      underlies the Court’s Preliminary Injunction Order under both the APA and the Due Process clause,
           27        1
                       Defendants erroneously refer to an “April 2017” NOIT. Compare Opp. 3, with Preliminary Injunction Order, Dkt.
                   133 at 6–7.
           28

                    REPLY IN SUPPORT OF MOTION FOR LEAVE TO                                           Counsel Listed on Pages I and II
Gibson, Dunn &      FILE A THIRD AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                             1
                        Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 5 of 11


               1   and is at the heart of the government’s entire campaign against Mr. Ramirez. See Dkt. 133 at 19–21
               2   (“Most troubling to the Court, is the continued assertion that Mr. Ramirez is gang-affiliated, despite
               3   providing no evidence . . . .”). Of course, the Preliminary Injunction Order remains in effect today,
               4   and will continue until “a final decision by this Court on the merits of [Mr. Ramirez’s] claims.” Id.
               5   at 23. Including these allegations in an amended pleading does not render any of Mr. Ramirez’s
               6   claims moot, particularly where Defendants have violated an order premised on the NOIT.
               7          Defendants’ myopic focus on the April 2018 NOIT is yet another attempt to mischaracterize
               8   the relief Mr. Ramirez is seeking in this case. The Court has consistently rebuffed such efforts in the
               9   past. See Dkt. 133 at 14–15 (explaining how Defendants “misconstrue[] Plaintiff’s request for relief
           10      in this action”); Order Denying Federal Agency Defendants’ Motion to Dismiss (“MTD Order”),
           11      Dkt. 116 at 12–15 (“[N]one of the statutes relied upon by Defendants applies to the narrower issues
           12      presented in this case . . . .”). It should do so again here, as Defendants’ misconduct—including
           13      their repeated wrongful characterization of Mr. Ramirez as a gang member and public safety threat,
           14      and their failure to follow their own policies—is not tied to a single agency action, but rather has
           15      infected the government’s treatment of Mr. Ramirez since February 2017.
           16             Indeed, the government admits in its opposition that an issue is not moot where the
           17      defendant has “voluntarily” ceased its misconduct. Opp. 3. All the more so here, where Defendants
           18      have done nothing “voluntarily” to correct their unlawful acts—it was not until this Court issued the
           19      Preliminary Injunction Order that they stopped falsely calling Mr. Ramirez a gang member, but even
           20      then they simply looked for new, but also unlawful, ways to deny Mr. Ramirez his DACA. Absent
           21      the Preliminary Injunction Order, there is nothing to suggest Defendants would not go back to
           22      leveling false accusations at Mr. Ramirez. These issues are therefore not moot. See, e.g., FTC v.
           23      Affordable Media, 179 F.3d 1228, 1238 (9th Cir. 1999) (preliminary injunction was not moot where
           24      defendants “allege[d] nothing that would suggest that it [wa]s ‘absolutely clear’ that their wrongful
           25      activities [we]re not reasonably likely to recur”).
           26             Finally, Defendants’ mootness argument is premature and bereft of authority under Rule 15.
           27      See Opp. 3. Rule 15(a)’s policy that “leave [to amend] shall be freely given” “is to be applied with
           28

                    REPLY IN SUPPORT OF MOTION FOR LEAVE TO                                    Counsel Listed on Pages I and II
Gibson, Dunn &      FILE A THIRD AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                         2
                        Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 6 of 11


               1   extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003)
               2   (internal quotation marks omitted). Defendants’ mootness argument is wrong, but in any event, the
               3   proper place for them to raise it is in a pleading challenge—not in opposition to this Motion.
               4   B. There Is No Reason to Fragment This Case.
               5          Defendants claim that Mr. Ramirez must file a new lawsuit to challenge the government’s
               6   latest round of misconduct. Opp. 4. This argument is meritless. Defendants concede that this
               7   argument depends on first characterizing Mr. Ramirez’s motion for leave to amend under Rule 15(a)
               8   as a motion for leave to supplement under Rule 15(d), and then analogizing to Rule 15(d) cases
               9   where judgment had been entered on the prior pleading. See Opp. 4 (citing Ctr. for Biological
           10      Diversity v. Salazar, 2010 WL 3924069, at *4 (D. Ariz. Sept. 30, 2010) (“[J]udgment has been
           11      entered, and the Plaintiffs’ Complaint and this action have been dismissed.”); and W. Watersheds
           12      Project v. U.S. Forest Serv., 2009 WL 3151121, at *1 (D. Idaho Sept. 26, 2009) (noting court had
           13      ruled on all claims and case had been dismissed)).
           14             Defendants cite no authority for their argument that Rule 15(d) governs here, but, in any
           15      event, there has been no judgment in this case; the Court has granted preliminary injunctive relief—
           16      an order that Defendants have violated. The Ninth Circuit’s decision in Planned Parenthood v.
           17      Neely, upon which Defendants rely (at 4), is instructive here: the court there explained that even
           18      post-judgment motions to supplement under Rule 15(d) may be appropriate where “the actions of
           19      the defendants which the plaintiffs sought to challenge through supplemental pleading were alleged
           20      to be specific attempts by the defendants to contravene the courts’ earlier rulings.” 130 F.3d 400,
           21      403 (9th Cir. 1997). That is what Mr. Ramirez alleges in the proposed TAC. See Dkt. 140-1 ¶¶ 83–
           22      86, 99, 114, 117, 123–24. Even if Rule 15(d) did apply instead of Rule 15(a), and even if there were
           23      a judgment in this case—neither of which is true—“supplementation” would therefore still be
           24      appropriate, even under Defendants’ authorities.
           25             Moreover, although stated in various terms, the guiding principles for both amendment and
           26      supplementation under Rules 15(a) and 15(d) are judicial efficiency and fairness. See Eminence
           27      Capital, 316 F.3d at 1052 (listing the Foman factors); Planned Parenthood, 130 F.3d at 402
           28

                    REPLY IN SUPPORT OF MOTION FOR LEAVE TO                                  Counsel Listed on Pages I and II
Gibson, Dunn &      FILE A THIRD AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                        3
                         Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 7 of 11


               1   (“[J]udicial efficiency [is] the goal of Rule 15(d).”). And those goals are well-served by amendment
               2   here, as the proposed TAC relates to the same underlying facts, the same parties, the same
               3   regulations, and the same questions of law that were presented in the SAC. In fact, the TAC simply
               4   adds allegations and claims based on Defendants’ most recent misconduct—misconduct that violates
               5   the Court’s order premised on the SAC. The Court is already familiar with these issues. And since
               6   there is not yet a final judgment, this case will proceed in litigation regardless of whether
               7   amendment is granted. It would be decidedly inefficient to deny amendment and require Mr.
               8   Ramirez to file a new lawsuit that could potentially be heard by a different judge (which may be one
               9   of Defendants’ other goals in making this argument).2
           10      C. Defendants Are Not Prejudiced by Amendment.
           11               Defendants cannot seriously claim that they would suffer prejudice from amendment, yet try
           12      anyhow. They say they will be prejudiced by having to prepare a new AR if the Court grants leave
           13      to amend. See Opp. 4. But the government is not “prejudiced” by its statutory obligation to justify
           14      its administrative decisions. See Portland Audubon Soc’y v. Endangered Species Comm., 984 F.2d
           15      1534, 1548 (9th Cir. 1993) (“Section 706 of the APA provides that judicial review of agency action
           16      shall be based on ‘the whole record.’”); Flores v. ICE, 2018 WL 3032786, at *2 (W.D. Wash. June
           17      19, 2018) (“[T]he prospect of additional expense in defending against the allegations does not of
           18      itself establish prejudice.”). Such a claim of “prejudice” is especially hard to swallow in this case,
           19      where: (1) this litigation put Defendants on notice that their denial of Mr. Ramirez’s renewal
           20      application would be subject to judicial review; (2) the current AR, including all supplements, is less
           21      than 270 pages long, the vast majority of which are the DACA SOP and court orders, see Dkts. 98,
           22      99, 138; (3) Defendants would have to prepare such an AR even if Mr. Ramirez filed a separate
           23      case, as they urge; (4) Defendants have custody of all relevant documents and the resources of the
           24      federal government behind them; (5) Defendants have irreparably harmed Mr. Ramirez for all the
           25      reasons set forth in the Preliminary Injunction Order and supporting briefing; and (6) Defendants’
           26        2
                       Even if a new action were needed, it would be related to this action under LCR 3(g), because the two cases would
                   “concern substantially the same parties, property, transaction, or event,” and it would “appea[r] likely that there [would]
           27
                   be an unduly burdensome duplication of labor and expense or the potential for conflicting results if the cases are
                   conducted before different judges.”
           28

                    REPLY IN SUPPORT OF MOTION FOR LEAVE TO                                                  Counsel Listed on Pages I and II
Gibson, Dunn &      FILE A THIRD AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                                 4
                        Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 8 of 11


               1   wrongful denial of Mr. Ramirez’s DACA prevents him from freely living and working in the United
               2   States and caring for his U.S.-citizen son. If Defendants did not want to burden themselves with
               3   defending their unlawful decision, they should not have wrongfully denied Mr. Ramirez’s DACA
               4   renewal application in the first place.
               5          Defendants also argue (without authority) that allowing Mr. Ramirez to challenge their latest
               6   misconduct in these proceedings “would be confusing for both parties and the Court.” Opp. 4. This
               7   is not a serious argument. See Bray v. Sun Life & Health Ins. Co., 2010 WL 3341521, at *3 (D.
               8   Colo. Aug. 23, 2010) (defendant’s argument that amendment would “confuse the court” with
               9   multiple administrative records was “unfounded”).
           10             Rather, it is plain what Defendants seek to accomplish by encouraging a separate action:
           11      Defendants want to bury the internal USCIS March 20, 2018 email that admitted “there is not
           12      sufficient evidence to conclude [Mr. Ramirez] is currently a known or suspected gang member,” and
           13      “[t]here is NOT sufficient evidence to conclude [Mr. Ramirez] is an EPS concern.” Ex. A to TAC,
           14      Dkt. 140-1 at 46. Defendants hope that by fragmenting this litigation into piecemeal administrative
           15      proceedings, they will be able to argue that the March 20 email (and indeed their entire past history
           16      of misconduct) is not actually part of the AR for the December 2018 denial of his renewal
           17      application. The Court should reject Defendants’ efforts.
           18      D. Defendants’ Jurisdictional Attack Has Already Been Rejected by This Court and Also Is
                      Inappropriate at This Stage.
           19
                          Finally, Defendants claim that amendment would be “futile” because the Court does not have
           20
                   jurisdiction to review their latest misconduct. Opp. 5–6. But this is the same argument that the
           21
                   Court considered and rejected when it denied Defendants’ motion to dismiss the SAC. See MTD
           22
                   Order at 12–15. And, in any event, such an argument goes to the merits of Mr. Ramirez’s claims
           23
                   and therefore does not provide a basis to deny amendment. See Sweaney v. Ada Cty., 119 F.3d
           24
                   1385, 1393 (9th Cir. 1997) (“A proposed amendment is futile only if no set of facts can be proved
           25
                   under the amendment to the pleadings that would constitute a valid and sufficient claim or
           26
                   defense.”) (internal quotations omitted). Moreover, the Court should apply the “law of the case”
           27
                   doctrine and reject Defendants’ effort to rehash this failed argument. See Ferreira v. Borja, 93 F.3d
           28

                    REPLY IN SUPPORT OF MOTION FOR LEAVE TO                                  Counsel Listed on Pages I and II
Gibson, Dunn &      FILE A THIRD AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                       5
                        Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 9 of 11


               1   671, 674 (9th Cir. 1996) (“[A] court that has decided that it has jurisdiction is not duty-bound to
               2   entertain thereafter a series of repetitive motions to dismiss for lack of jurisdiction.”).
               3           As this Court has already recognized, § 1252(g) does not apply to Mr. Ramirez’s claims,
               4   because he “is challenging [Defendants’] non-discretionary actions” in their wrongful denial of his
               5   DACA status by “alleg[ing] that Defendants did not follow their own internal policies and
               6   procedures in taking such actions” and that Defendants violated the Constitution. MTD Order at
               7   12–15 (citing cases); see also Dkt 133 at 14–15 (rejecting Defendants’ jurisdictional arguments
               8   against the preliminary injunction). And in issuing the Preliminary Injunction Order, the Court has
               9   also found that Mr. Ramirez has pleaded not just plausible, but likely meritorious claims.
           10              Attempting to avoid the Court’s prior decisions, Defendants falsely assert that “Plaintiff does
           11      not allege specific procedural violations with regard to the December 2018 decision,” Opp. 5, yet on
           12      the very next page admit that Mr. Ramirez does “allege a procedural violation with regard to the
           13      DACA Standard Operating Procedures’ provisions with regard to USCIS’s Background Check
           14      Unit,” id. at 6. Indeed, the proposed TAC alleges multiple ways in which Defendants violated the
           15      DACA SOP’s important procedural safeguards for ensuring the fair review of DACA applications
           16      involving allegations of criminality or public safety issues. TAC ¶¶ 93, 100. Moreover, Defendants
           17      ignore that the proposed TAC includes two constitutional claims and an equitable estoppel claim in
           18      addition to Mr. Ramirez’s statutory APA claim. The Court has already determined that § 1252(g)
           19      does not apply to Mr. Ramirez’s challenges to nondiscretionary agency actions and his constitutional
           20      claims, and Defendants’ efforts to reraise this same issue fail. See Ferreira, 93 F.3d at 674; Peekay,
           21      Inc. v. City of Lacey, 2005 WL 1528961, at *4–6 (W.D. Wash. June 21, 2005) (applying law of the
           22      case doctrine to previously decided issue in new context).3
           23                                                       *        *        *
           24              Because Defendants fail to provide any reason why leave to amend should not be granted,
           25      the Court should grant Mr. Ramirez’s routine request to file the TAC.
           26
                     3
                        Defendants find no support in their misreading of dicta contained in the Regents DACA rescission case, which does
           27
                   not hold that courts are powerless to consider APA or constitutional violations related to DACA determinations. See
                   Opp. 5 (citing Regents of the Univ. of Cal. v. U.S. Dept. of Homeland Sec., 908 F.3d 476, 504 (9th Cir. 2018)).
           28

                    REPLY IN SUPPORT OF MOTION FOR LEAVE TO                                              Counsel Listed on Pages I and II
Gibson, Dunn &      FILE A THIRD AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                               6
                     Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 10 of 11


               1        DATED: April 12, 2019
               2        Seattle, Washington
               3                              Respectfully submitted,
               4                              /s/ Theodore J. Boutrous, Jr.
                                              GIBSON, DUNN & CRUTCHER LLP
               5                              THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
                                              ETHAN D. DETTMER (CA SBN 196046), pro hac vice
               6                              KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
                                              NATHANIEL L. BACH (CA SBN 246518), pro hac vice
               7
                                              PUBLIC COUNSEL
               8                              MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
                                              JUDY LONDON (CA SBN 149431), pro hac vice
               9                              KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
           10                                 IMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC
                                              LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
           11

           12                                 Attorneys for Plaintiff

           13

           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28

                   REPLY IN SUPPORT OF MOTION FOR LEAVE TO                         Counsel Listed on Pages I and II
Gibson, Dunn &     FILE A THIRD AMENDED COMPLAINT
Crutcher LLP       Case No. 2:17-cv-00218-RSM-JPD
                                                                        7
                       Case 2:17-cv-00218-RSM Document 142 Filed 04/12/19 Page 11 of 11


               1                                      CERTIFICATE OF SERVICE
               2          I hereby certify that on April 12, 2019, I electronically filed the foregoing document with the
               3
                   Clerk of the Court using CM/ECF. I also certify that the foregoing document should automatically be
               4
                   served this day on all counsel of record via transmission of Notices of Electronic filing generated by
               5
                   CM/ECF.
               6

               7

               8                                                                /s/ Theodore J. Boutrous, Jr.

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28

                    REPLY IN SUPPORT OF MOTION FOR LEAVE TO                                  Counsel Listed on Pages I and II
Gibson, Dunn &      FILE A THIRD AMENDED COMPLAINT
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                      8
